Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 10/05/2020.
Claims 15-28 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 15, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
As to claim  26, claim limitation “means for…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
As to claims 16-25, 27 and 28, claims 16-25, 27 and 28 do not cure the deficiency of claim 15 and are rejected under 35 USC § 112 for their dependency upon claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 27 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As to claim 27, the claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to only instructions of a program which is non-statutory subject matter as the claims are drawn to only software per se. The Examiner notes that instructions/programs can be claimed as stored on a non-transitory computer readable medium.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 20 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al., Gossip-based Reputation Aggregation for Unstructured Peer-to-Peer Networks, 2007 IEEE (retrieved from Applicant’s IDS) (hereinafter Zhou) in further view of DEWAN et al., P2P Reputation Management Using Distributed Identities and Decentralized Recommendation Chains, IEEE Transactions on Knowledge and Data Engineering, Vol.22, No.7, July2010 (retrieved from Applicant’s IDS) (hereinafter Dewan).
As to claims 15, 27 and 28, Zhou teaches a computer-implemented method for validating a digital signature of at least one node in a peer to peer network, wherein said network comprises at least three nodes, for example nodes i, j and w (Page 3, left column, 2nd paragraph; simulated GossipTrust reputation system showing the architecture of running on node Ni, where i could be 3 or more nodes), wherein each node is configured to store a database and at least one trust score s, for example a trust score sij or sij of a node i in respect with another node j or w (Page 3, left column, 3rd paragraph; each node keeps a row vector of trust matrix S based on its outbound local trust scores), wherein each database is configured to store at least one trust endorsement value t of a node in respect with another node defining a direct endorsement connection between said nodes, for example a trust endorsement value tij of a node i in respect with another node j defining a direct endorsement connection between nodes i and j (Page 3, left column, 3rd paragraph; each node maintains a global reputation vector V(t) at aggregation cycle l), wherein the trust endorsement value t is greater or equal than 0 and less or equal than 1 (Page 3, left column, 3rd paragraph; i.e., vi(O)=1 n, i=1, 2, …n), and the computer-implemented method comprising the steps of, a) executing in the plurality of nodes a gossip algorithm, receiving in each node at least one endorsement message and obtaining in each node an updated version of its database, wherein the updated database in each node comprises the trust endorsement values t's of at least one different node of the peer to peer network; for example, the updated database of the node i comprises at least the trust endorsement value tj> of the node j in respect with the node w (Page 3, left column, 4th paragraph; GossipTrust uses a gossip-based protocol to perform the matrix-vector computation … each aggregation cycle consists of several gossip steps as shown in FIG. 1b. In a gossip step, each node receives reputation vectors from others, selectively integrates the vectors with its current reputation vector [interpreted as the updated version of its database] and then sends the updated one to a random node in the network); b) locally calculating in each node a trust score s assigned to other node of the network, for each node of its database, based on the data contained in said database; for example, the node i calculates the trust scores sij and sij assigned to the nodes j and w (Page 3, section 4.1 Global Reputation Aggregation to page 4 left column, each node evaluates the trustworthiness of other nodes with local trust scores); and d) if there is a change in at least one trust endorsement value t of a database of a node or at least one new trust endorsement value t, sending the changed or new trust endorsement value t to each neighbour node and executing step a) (Page 3, left column, 4th paragraph, each node receives reputation vectors from others, selectively integrates the vectors with its current reputation vector, and then sends the updated one to a random node in the network; further in paragraph 1 of the same page and column, the system is adaptive to peer dynamics including when a peer joins or leaves), and e) if a node is deleted or a new node is added in the peer to peer network, executing step a) ((Page 3, left column, 2nd paragraph, the Gossip-based Reputation Aggregation module supports both Initial Reputation computation and Reputation Updating; further in paragraph 1 of the same page and column, the system is adaptive to peer dynamics including when a peer joins or leaves).
Zhou does not explicitly teach c) locally validating each digital signature received in each node, wherein each digital 3Application No. UnassignedDocket No.: 2035-0003-US signature is issued by the at least one node of its database, based on the value of said trust score (s) of the peer to peer network, obtaining in each node a different validation of each digital signature issued by each node of the network ; for example, if the trust score of a node i with respect to a node j, sij, satisfies a certain condition, then the digital signatures issued by node j and received by node i will be validated.
However, DeWan teaches locally validating each digital signature received in each node, wherein each digital 3Application No. UnassignedDocket No.: 2035-0003-US signature is issued by the at least one node of its database, based on the value of said trust score (s) of the peer to peer network, obtaining in each node a different validation of each digital signature issued by each node of the network ; for example, if the trust score of a node i with respect to a node j, sij, satisfies a certain condition, then the digital signatures issued by node j and received by node i will be validated (Pages 1003-1005, Sections 3.2 Self-Certification and 3.3 Reputation Model, each node has its own certificate, recommendations received for a peer’s identity from different identities of other peers, signed by the other peer’s CA(s), wherein the node adds the averages of each CA to calculate the reputation of the provider identity; wherein different reputations of each certificate is issued by each CA of each node in the system).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Zhou to include the method of validating each digital signature certificate as taught by DeWan in order to preserve the anonymity and integrity of the peers while curtailing against the possibility of a Sybil attack, therefore increasing the overall security and integrity of the system.
As to claim 16, Zhou teaches wherein steps b) to e) are performed in a concurrent manner in respect of step a) (Page 5, Table 1, gossiped scores aggregated at successive steps on all nodes in Fig. 2, concurrently).
As to claim 20, Zhou teaches locally obtaining at least one direct or indirect endorsement connection of a node, wherein an indirect endorsement connection between two nodes is established by a concatenation of a plurality of direct endorsement connections through at least one node, - if there is a direct endorsement connection, setting the trust score s as s = t (pages 3 and 4, section 4.1 Global Reputation Aggregation, 1st and 2nd paragraphs of determining the local trust scores).
As to claim 25, Zhou teaches wherein locally validating at least one node comprises setting a threshold value and comparing said threshold value with the value of said at least one trust score s assigned by each node to every other node (Page 3, each node receiving reputation vectors from others, selectively integrates the vectors with its current reputation vector and then sends the updated one to a random node, which continues until the gossiped scores converge in g steps where g is determined by a set gossiping error threshold).
As to claim 26, the claim is directed to a means for carrying out the same steps of the method in claim 15 as discussed above in connection to claim 15. Therefore claim 26 is rejected on the same basis as set forth in claim 15.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0043940 to Mahadevan et al. teaches a method of processing data packets based on a reputation value for a name prefix to perform a customized operation on a local resource by a network node wherein edge nodes and routing nodes each compute local reputation values for a set of name prefixes, or for a combination name prefixes and the face from which they were received.

Allowable Subject Matter
Claims 17-19 21-24 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st  paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 USC 101 as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497